Citation Nr: 1761090	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date prior to February 24, 2014, for the award of service connection for prostate cancer.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran first filed an informal claim for service connection for prostate cancer on February 24, 2014.

2.  In an August 2014 rating decision, the RO granted service connection for prostate cancer secondary to herbicide exposure, effective from February 24, 2014.


CONCLUSION OF LAW

An effective date earlier than February 24, 2014, for the grant of service connection for prostate cancer secondary to herbicide exposure is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  The Board notes that VA has complied with other notice and assistance provisions required by statute.  See 38 U.S.C. §§ 5103A and 7105 (2012).

Merits of the Earlier Effective Date Claim

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The Veteran asserts that he is entitled to an effective date prior to February 24, 2014 for the award of service connection for prostate cancer secondary to herbicide exposure.  Specifically, he argues that he should be granted an effective date of either November 7, 1996 or September 23, 2008.  

Upon review of the record, the Board finds that the currently assigned effective date of February 24, 2014, is the earliest effective date assignable for service connection for prostate cancer as a matter of law.

In this case, the Veteran called VA to file an informal initial claim for service connection for prostate cancer secondary to herbicide exposure.  Subsequently a fully developed claim was received by VA on March 7, 2014.  In an August 2014 rating decision, the RO granted the Veteran service connection for prostate cancer, effective February 24, 2014, the date VA received his informal claim.  In his December 2014 notice of disagreement (NOD), the Veteran contended that he should be granted an earlier effective date of September 23, 2008 as this is the date that his prostate was removed.  Alternatively, during the November 2015 Board hearing, the Veteran contended that he should be granted an earlier effective date of November 7, 1996 as this is the date that prostate cancer was added to the list of diseases subject to service connection on a presumptive basis for Agent Orange exposure.

The Board must consider whether any evidence of record prior to February 24, 2014, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for prostate cancer.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for prostate cancer, the Board finds that no document submitted prior to February 24, 2014, indicates an intent to pursue such a claim.  To the contrary, the Veteran has not asserted that he ever filed a service connection claim for prostate cancer prior to this date.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).  Prostate cancer was added to the list of diseases subject to service connection on a presumptive basis, effective November 7, 1996.

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114 (a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114 (a)(2), (3).  The RO has applied these rules in the Veteran's case.  As his claim for service connection for prostate cancer was not reviewed on the initiative of VA or by a request of the Veteran within one year from the effective date of the law or VA issue (November 7, 1996), these provisions do not provide for an earlier effective date in this case.

In addition, since the evidence does not show that he had the disability as of the date of the regulation adding the condition as a presumptive disease, he is not entitled to an earlier effective date based upon a liberalizing regulation.  38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114.  The earliest medical treatment record associated with file shows that in May 2008, the Veteran had an abnormal prostate examination, which the physician determined was "almost more consistent with a prostatitis versus that of concerning for prostate cancer."  Therefore, any implied suggestion that the Veteran had prostate cancer prior to 1996 is unsupported by the actual medical records.

The Veteran served in Vietnam and has a diagnosis of prostate cancer; therefore, the provisions of 38 C.F.R. § 3.816 are potentially applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to February 24, 2014, for the award of service connection for prostate cancer.  In this regard, 38 C.F.R. § 3.816 (c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here prostate cancer) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here November 7, 1996), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for prostate cancer until February 24, 2014, these provisions will not allow for an earlier effective date in this case.  Regrettably, an effective date earlier than February 24, 2014, for the grant of service connection for prostate cancer is not warranted.

The applicable regulatory provisions do not provide a basis for an effective date for the grant of service connection for prostate cancer earlier than February 24, 2014 because no claim for service connection for prostate cancer was filed until February 24, 2014.  Thus, although the Board is very sympathetic to the Veteran's argument that an effective date earlier than February 24, 2014, should be awarded for the grant of service connection, the Board is without a legal basis to do so.  

Accordingly, the Board is compelled to conclude that an effective date earlier than February 24, 2014, is not warranted for the grant of service connection for prostate cancer; the claim must be denied.


ORDER

An effective date prior to February 24, 2014, for the award of service connection for prostate cancer is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


